—Order unanimously modified on the law and as modified affirmed without costs in accordance with the following Memorandum: Supreme Court erred in denying that part of the motion of defendant Chadwick Bay Hotel Corporation, doing business as Sheraton Harborfront Inn (Chadwick), that sought a conditional judgment on its cross claim for contractual indemnification against defendant Whipple-Alien Construction Co., Inc. (Whipple-Alien). Chadwick demanded an answer in its cross claim (see, CPLR 3011), and Whipple-Alien failed to interpose one. Thus, the allegations in Chadwick’s cross claim are deemed admitted (see, Sarfati v Hittner & Sons, 35 AD2d 1004, 1005, affd 30 NY2d 613). We therefore modify the order by granting Chadwick a conditional judgment on its cross claim for contractual indemnification.
We have reviewed the remaining contentions of the parties and conclude that they are without merit. (Appeals from Order of Supreme Court, Chautauqua County, Gerace, J.—Summary Judgment.) Present—Denman, P. J., Lawton, Hayes, Balio and Boehm, JJ.